                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROBERT ANDERSON,                               2:18-CV-11291-TGB

                 Plaintiff,

                                        ORDER ADOPTING REPORT
      vs.                                AND RECOMMENDATION

CLINTON TOWNSHIP POLICE
DEPARTMENT, ROB
WOLCHEK, CHASE BANK,
OVIEDU ALDEA, ANDREW
JOHNSON, WILLY GILMORE,

                 Defendants.



     This matter is before the Court on Magistrate Judge Stephanie

Dawkins Davis’ June 30, 2019 Report and Recommendation (ECF No.

55), recommending granting Defendants’ Motions to Dismiss (ECF Nos.

32, 37, 46) and denying Defendants’ request for surety bond.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court
will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id.

     Plaintiff filed two objections to Magistrate Judge Davis’ Report and

Recommendation. ECF No. 56. This Court reviews de novo parts of a

report and recommendation to which a party objects. Bass v. McMahon,

499 F.3d 509 (6th Cir. 2007). In conducting that de novo review, “[a] judge

of the court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge. The judge may also

receive further evidence or recommit the matter to the magistrate judge

with instructions.” Id. After careful analysis of the record, including

Plaintiff’s objections, the Court concludes Plaintiff’s objections do not

warrant reaching a conclusion contrary to the Magistrate Judge’s Report

and Recommendation.

  a. Objection 1: Defendant Aldea’s cooperation with Clinton Township
     Police

     Plaintiff first objects to Magistrate Judge Davis’ conclusion that he

“did not plead any facts suggesting that these defendants engaged in

actions traditionally reserved to the state.” Objections, ECF No. 56

PageID.760. Plaintiff states in response that Defendant Aldea (1)

harassed Plaintiff; (2) made complaints about Plaintiff to Clinton
Township Police; and (3) answered questions from the police about his

complaints. These kinds of actions—harassment by a citizen, making

reports to the police, and answering questions put by the police—are not

in any way the kind of actions traditionally reserved to the state.

Moldowan v. City of Warren, 578 F.3d 351, 399 (6th Cir. 2009). The

applicable law therefore requires rejecting Plaintiff’s first objection.

  b. Objection 2: Defendant Wolcheck’s news story and the connection
     between the defendants

     The basis for Plaintiff’s second objection is not clear but appears to

be two-fold: (1) the defendants conspired against Plaintiff; and (2)

Defendant Wolchek published an incomplete news story about Plaintiff.

     Magistrate Judge Davis recommended dismissing Defendants

Aldea, Wolchek, and Chase Bank from this case because she correctly

concluded that they were not state actors, and therefore could not be

subject to liability under 42 U.S.C. § 1983. Consequently, whether they

conspired, or whether Wolchek’s news story was incomplete, are

irrelevant to the legal conclusions in the Report and Recommendation.

Plaintiff’s second objection is therefore overruled.

     Accordingly, it is hereby ORDERED that Plaintiff’s Objections are

OVERRULED,          and    Magistrate     Judge        Davis’   Report     and
Recommendation of June 30, 2019 is ACCEPTED and ADOPTED. It is

FURTHER ORDERED that Defendants’ Motions to Dismiss (ECF Nos.

32, 37, 46) are GRANTED and Defendants Wolcheck, Aldea, and Chase

Bank are DISMISSED. Defendants Wolchek’s and Aldea’s request for

surety bond is DENIED.



    SO ORDERED.



    DATED: July 17, 2019.

                             BY THE COURT:


                             /s/Terrence G. Berg
                             TERRENCE G. BERG
                             United States District Judge
